Citation Nr: 1611272	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic renal disease, to include as secondary to service-connected right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2000 to January 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in his December 2009 substantive appeal the Veteran requested a hearing before the Board at his local RO, which was scheduled for July 2011 in St. Petersburg, Florida.  He failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e).

In July 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The evidence does not show that the Veteran has a chronic renal disease.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a chronic renal disease, to include as secondary to service-connected right shoulder dislocation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2008 that informed the Veteran of the evidence necessary to establish entitlement to service connection.  It also informed him of the information that he should provide and VA's duty to assist in obtaining evidence for his claim.  The letter met the notification requirements set out for claims for service connection.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service, VA, and private treatment records have been obtained and associated with the claims file.  Additionally, the Veteran was given a VA examination in August 2013.

The August 2013 VA medical examination is adequate.  The VA examiner used his expertise to draw conclusions from the totality of the evidence.  His reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  

This claim was remanded by the Board for additional development in July 2013.  There has been substantial compliance with the Board's remand directives, insofar as VA has requested additional treatment records and a new examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the August 2013 medical examiner formed his opinion using the evidence of record, based on the Acceptable Clinical Evidence process.  The examiner stated "The existing medical evidence provided sufficient information on which to prepare the DBQ and such an examination will likely provide no additional relevant evidence."  The Board finds that this amounts to substantial compliance with its previous remand directives.

The appellant has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).


In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran contends through his representative in his June 2013 Appellant's Brief that he has had renal disease since service.  In his January 2016 Appellant's Brief, he additionally contends that his renal disease is secondary to his service-connected shoulder injury.

The Veteran's service records are silent for complaints of, diagnosis of, or treatment for any kidney or renal-related issues.  The Veteran has not alleged any specific instance of such during service, or any in-service incurrence which could potentially be related to the Veteran's kidney function.  The Board finds that there is no in-service incurrence upon which service connection could be based.

Service Connection Secondary to Shoulder Disability

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

In a July 2007 cardiology consult, the VA clinician noted that the Veteran had elevated BUN and creatinine levels, which could be indicative of renal problems.  At that time, the examiner noted that the problem seemed to be decreasing.  An August 2007 nephrology consult showed a notation that the Veteran had been taking non-steroidal anti-inflammatories (NSAIDs) for his shoulder injuries.  Renal toxicity is a known side effect of NSAIDs.  The clinician noted that the Veteran had been made aware that he should not use NSAIDs and scheduled him for a follow-up.  In November 2007, the Veteran filed the instant claim.  A January 2008 nephrology follow-up repeated the earlier information, but did not include any new information suggestive of a continuing problem following the discontinuation of the Veteran's NSAIDs.  

A May 2009 nephrology follow-up stated "Renal insufficiency or diagnosis of chronic kidney disease is controversial in this patient as his creatinine has actually returned to baseline and in normal range."  The clinician goes on to say "It is apparent that his renal functions are stable and have done well."  A July 2010 anesthesia evaluation lists among the Veteran's medical problems "chronic stage 1 renal disease."  This does not refer to any recent test results or give an explanation, and appears to be a notation of the Veteran's medical history rather than a diagnosis.

In the Veteran's August 2013 VA examination, the examiner notes that the Veteran's service treatment records are silent for kidney disease, and that there is no current evidence of chronic kidney disease.  The examiner also notes that the Veteran only has one kidney, but that this is likely congenital (an opinion supported by all other medical evidence in the record) and not due to the Veteran's use of NSAIDs.

The Board finds that the evidence of record shows that, while the Veteran had elevated test results, likely as a result of medication he was taking for his service-connected shoulder injury, elevated test results alone do not rise to the level of a disability.  Upon receipt of the test results, the Veteran's physicians discontinued the medications which were causing that finding and the Veteran's kidney function returned to normal.  Medical evidence shows that a disability never developed.

The Board finds that at no point during the pendency of the claim did the Veteran have a renal disability for VA purposes.  Absent a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a chronic renal disease is denied.


ORDER

Service connection for chronic renal disease, to include as secondary to the service-connected right shoulder dislocation, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


